SMITH and SHIVERS, JJ.,
concur.

On Motion for Rehearing or Clarification, Or Alternatively Motion for Rehearing En Banc, and Motion for Certification of the Question

We deny Respondent’s Motions for Rehearing and Rehearing En Banc and grant the Motion to Certify the Question. We certify to the Florida Supreme Court, as a question of great public importance, the following question:
IS A TAXPAYER ENTITLED TO A JURY TRIAL, PURSUANT TO ARTICLE I, SECTION 22 OF THE FLORIDA *1125CONSTITUTION, IN A TAX REFUND CASE UNDER SECTION 72.011(1), FLORIDA STATUTES, WHERE ONE OF THE CONDITIONS OF SECTION 72.011(3), FLORIDA STATUTES, HAS BEEN MET?
SMITH and MICKLE, JJ., concur.